IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 42073

STATE OF IDAHO,                               )   2014 Unpublished Opinion No. 868
                                              )
       Plaintiff-Respondent,                  )   Filed: December 16, 2014
                                              )
v.                                            )   Stephen W. Kenyon, Clerk
                                              )
RUBEN CARREON MENDOZA,                        )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of one and one-half years, for domestic battery with traumatic
       injury, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Ruben Carreon Mendoza entered an Alford 1 plea to domestic battery with traumatic
injury. I.C. § 18-918(2). In exchange for his guilty plea, the state agreed not to pursue an
allegation that Mendoza was a persistent violator. The district court sentenced Mendoza to a
unified term of ten years, with a minimum period of confinement of one and one-half years.
Mendoza filed an I.C.R 35 motion, which the district court denied. Mendoza appeals.



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
                                              1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Mendoza’s judgment of conviction and sentence are affirmed.




                                                   2